The Honorable Claire C. McCaskill Missouri State Auditor 224 State Capitol Building Jefferson City, MO  65101
Dear Auditor McCaskill:
By letter dated February 19, 2002, you have submitted a fiscal note and fiscal note summary prepared pursuant to Section 116.175, RSMo, concerning the initiative petition for a proposed constitutional amendment from the Missouri Campaign for New Drug Policies relating to drug and tobacco addiction and treatment policies.  The fiscal note summary which you submitted is as follows:
  A tax (excluded from Missouri Constitution Article X) of 20 mills per cigarette sold would generate revenues of approximately $234 million annually.  The estimated net direct fiscal impact to state government is a net savings of $7,847,000 to $13,359,000 annually.  The indirect fiscal impact on state and local governments, if any, is unknown.
Pursuant to Section 116.175, we approve the legal content and form of the fiscal note summary.  Since our review of the fiscal note summary is mandated by statute, no action we take with respect to such review should be construed as an endorsement of the petition or as the expression of any view regarding the objectives of its proponents.
                              Sincerely, JEREMIAH W. (JAY) NIXON Attorney General